Exhibit 10.39

RETIREMENT COMPENSATION ARRANGEMENT

TRUST AGREEMENT

(WITH LETTER OF CREDIT)

BETWEEN

ABIBOW CANADA INC. AND ABITIBIBOWATER INC.

- and -

CIBC MELLON TRUST COMPANY

AbiBow Canada Inc. and AbitibiBowater Inc. RCA

Dated and effective as of the 1st day of November, 2011.



--------------------------------------------------------------------------------

THIS RETIREMENT COMPENSATION ARRANGEMENT TRUST AGREEMENT dated and effective as
of the 1st day of November, 2011.

BETWEEN:

AbiBow Canada Inc., a company incorporated under the laws of Canada and formerly
known as Abitibi-Consolidated Company of Canada (“AbiBow”), and AbitibiBowater
Inc., a company incorporated under the laws of the State of Delaware
(“AbitibiBowater”),

- and -

CIBC Mellon Trust Company, a trust company existing under the laws of Canada
(the “Trustee”)

WHEREAS:

 

  a) AbiBow and AbitibiBowater (the “Companies”) have established two
supplemental executive retirement plans to provide defined benefits to certain
of their employees, namely the AbitibiBowater 2010 Canadian DB Supplemental
Executive Retirement Plan and the AbiBow Canada SERP (collectively referred to
as the “Plans”);

 

  b) the Companies have resolved to secure the benefits provided under the Plans
in accordance with a Security Protocol established by the Companies for that
purpose;

 

  c) the Companies intend that the Plans, Security Protocol and trust fund to be
settled as provided herein together will constitute a retirement compensation
arrangement as defined in subsection 248(1) of the Income Tax Act (Canada)
called the AbiBow Canada Inc. and AbitibiBowater Inc. RCA (which arrangement, as
amended from time to time, is hereinafter referred to as the “Arrangement”);

 

  d) the Companies wish to establish a trust fund for the purposes of the
Arrangement and to appoint the Trustee as trustee and custodian of the Fund (as
herein defined) and the Trustee has agreed to act in such capacities subject to
the terms and conditions hereof;

 

  e) the Companies wish to secure payments required under the Plans by a Letter
of Credit (as herein defined) in accordance with the Security Protocol and the
terms of this Agreement; and

 

  f) the Companies and the Trustee have agreed to enter into this Agreement to:
(i) provide for the appointment and duties of the Trustee as trustee and
custodian; and (ii) establish the Fund.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto the parties each intending to
be legally bound, agree as follows:

SECTION 1

INTERPRETATION

 

1.1 Definitions.

This Agreement is hereby made part of the Arrangement. The terms used herein
shall have the following meanings:

 

  a) “Actuarial Report”, for a Valuation Year, means a written report prepared
in accordance with the Security Protocol wherein the Actuary sets out the amount
of the benefits under the Plans of each Beneficiary as of each Determination
Date in the Valuation Year and calculates the Corporate Liability, as of each
Determination Date.

 

  b) “Actuary” means a fellow of the Canadian Institute of Actuaries (who may be
a member of a firm of consulting actuaries) which is from time to time appointed
as actuary of the Arrangement by the Company or, on or after a Full Event of
Default, by the Trustee.

 

  c) “Administrator” means the Company designated by the Companies jointly to be
the administrator of the Arrangement. Such a designation shall only be changed
by another designation jointly made by the Companies.

 

  d) “Affiliate” means with respect to a party that party’s affiliated companies
within the meaning of the Business Corporations Act (Ontario) (“OBCA”), and with
respect to the Trustee only, Affiliate shall be deemed, for the purposes of this
Agreement only, to include Canadian Imperial Bank of Commerce, CIBC Mellon
Global Securities Services Company and The Bank of New York Mellon and each of
their affiliates within the meaning of the OBCA.

 

  e) “Agreement” means this agreement, including any and all amendments and
schedules hereto and thereto.

 

  f) “Applicable Laws” means any domestic or foreign tax or other legislation
and any regulations, policies or administrative practices of any domestic or
foreign regulatory authority, as may from time to time apply to the Fund or any
other part of the Arrangement.

 

  g) “Arrangement” means the Plans, the Security Protocol and the trust fund
settled herein.

 

2



--------------------------------------------------------------------------------

  h) “Authorized Instructions” means all directions and instructions from an
Authorized Party provided in accordance with Section 5.2.

 

  i) “Authorized Party” means any person or entity properly identified to the
Trustee in accordance with Section 5.1.

 

  j) “Bank” means a Schedule I bank under the Bank Act (Canada).

 

  k) “Beneficiary”, at any time, means a Secured Member at that time or a person
entitled to benefits under the Plans in respect of a person who was a Secured
Member before that time and includes a Secured Survivor as at that time.

 

  l) “Business Day” means each day other than a Saturday, Sunday, a statutory
holiday in Ontario or any day on which the principal chartered banks located in
Toronto are not open for business during normal banking hours.

 

  m) “Companies” means AbiBow Canada Inc. and AbitibiBowater Inc. and Company
means either one of them.

 

  n) “Corporate Liability”, as of a Determination Date, means the Full Corporate
Liability as of the Determination Date, as set out in the Actuarial Report for
the Valuation Year that contains the Determination Date, multiplied by the
Funding Ratio for the Actuarial Report.

 

  o) “Corporate Liability”, as of the particular date of a Full Event of
Default, means the Full Corporate Liability, as of the particular date, as set
out in the Wind-up Report prepared in connection with the Full Event of Default.

 

  p) “Determination Date” means April 1, 2011, October 1, 2011 and/or an
anniversary of each such date.

 

  q) “Effective Date” means November 1, 2011, being the date on which the
Initial Letter of Credit is to be issued.

 

  r) “Eligible Member” means a member of a Plan who is eligible to participate
in the Arrangement, as determined by the Company in accordance with the Security
Protocol.

 

  s) “Expiry Date” shall have the meaning attributed to it in Section 3.8.

 

  t) “Event of Default” means an event or sequence of events described in
Section 4.1.

 

  u) “Full Event of Default” means an Event of Default described in any of
paragraphs c) through j) of Section 4.1.

 

3



--------------------------------------------------------------------------------

  v) “Full Corporate Liability”, as of a Determination Date that is April 1,
means the amount determined in the Actuarial Report for the Valuation Year
commencing on that April 1, prepared in accordance with the Security Protocol,
that is the total of

 

  i) the aggregate of all amounts each of which is the greater of:

 

  A) the actuarial present value of the benefits under the Arrangement that will
have accrued to the Determination Date with respect to an individual who is a
Beneficiary as at the Determination Date; and

 

  B) the actuarial present value of the benefits under the Arrangement that will
have accrued with respect to the individual to March 31 of the Valuation Year;
and

 

  ii) the amount estimated by the Actuary to be the amount of expenses payable
in order to disburse the Fund on the occurrence of an Event of Default;

less the sum of:

 

  iii) the value of any Property held by the Fund (other than the Letter of
Credit) at the date the applicable Actuarial Report is prepared, other than the
right to claim a refund of Refundable Tax; and

 

  iv) the actual balance, if any, in the Refundable Tax account with the Canada
Revenue Agency for the Arrangement at the date the applicable Actuarial Report
is prepared.

 

  w) “Full Corporate Liability”, as of a Determination Date that is October 1 of
the Valuation Year commencing on April 1 of that Valuation Year, means the
amount determined in the Actuarial Report for the Valuation Year, prepared in
accordance with the Security Protocol, that is the total of

 

  i) the Full Corporate Liability, as of April 1 of the Valuation Year, and

 

  ii) with respect to individuals who become Beneficiaries as of October 1 of
the Valuation Year, the aggregate of all amounts each of which is the greater
of:

 

  A) the actuarial present value of the benefits under the Arrangement that will
have accrued to the Determination Date with respect to such an individual and

 

  B) the actuarial present value of the benefits under the Arrangement that will
have accrued with respect to the individual to March 31 of the Valuation Year.

 

4



--------------------------------------------------------------------------------

  x) “Full Corporate Liability”, as of the particular date of a Full Event of
Default, means the amount determined in the Wind-up Report prepared in
connection with the Full Event of Default and in accordance with the Security
Protocol, that is the total of

 

  i) the aggregate of all amounts each of which is the actuarial present value
of the benefits under the Arrangement that have accrued to the particular date
to a Vested and Secured Beneficiary as of the particular date; and

 

  ii) the amount estimated by the Actuary to be the amount of expenses payable
in order to disburse the Fund after the occurrence of the Full Event of Default;

less the sum of:

 

  iii) the value of any Property held by the Fund (other than the Letter of
Credit) at the particular date, other than the right to claim a refund of
Refundable Tax; and

 

  iv) the balance, if any, of the Refundable Tax account with the Canada Revenue
Agency for the Arrangement at the particular date.

 

  y) “Fund” means the Property held pursuant to this Agreement as such shall
exist from time to time together with any earnings, profits, increments and
accruals arising therefrom, including all amounts delivered to and accepted by
the Trustee from any prior trustee or other funding agent, less any payments and
disbursements.

 

  z) “Funding Ratio”, in relation to an Actuarial Report for a Valuation Year,
means the greater of:

 

  i) the amount determined by AbiBow Canada Inc. that represents the average
solvency ratio, for all pension plans registered under the Income Tax Act
(Canada) sponsored by the Companies for their non-union Canadian employees,
based on data contained in the latest actuarial reports on file with the pension
regulators, projected as required to a date no later than that December 31 of
the year immediately preceding the Valuation Year; and

 

  ii) the Funding Ratio, if any, determined for the purposes of the Actuarial
Report for a preceding Valuation Year.

 

  aa) “Increase Fee” has the meaning ascribed thereto in Section 3.4.

 

  bb) “Initial Fee” means the amount of the initial contribution less the
Refundable Tax as determined by the Company and provided to the Trustee.

 

5



--------------------------------------------------------------------------------

  cc) “Initial Letter of Credit” has the meaning ascribed thereto in
Section 3.2.

 

  dd) “Investment Manager” means an investment manager with respect to the Fund
which has been appointed by the Administrator as provided in Section 7.2. For
greater certainty, an Affiliate of the Trustee may be an Investment Manager.

 

  ee) “Letter of Credit” means:

 

  i) the Initial Letter of Credit;

 

  ii) any Replacement Letter of Credit; or

 

  iii) any renewal or amendment of the Initial Letter of Credit or the
Replacement Letter of Credit in force from time to time during the term of this
Agreement,

that satisfies the requirements of Section 3.8.

 

  ff) “Partial Event of Default” means an Event of Default described in
paragraph a) or b) of Section 4.1.

 

  gg) “Plans” means the AbitibiBowater 2010 Canadian DB Supplemental Executive
Retirement Plan and the AbiBow Canada SERP.

 

  hh) “Property” means all tangible and intangible assets and property of the
Fund of any nature or type and includes cash, Securities and Real Estate.

 

  ii) “Real Estate” means direct or indirect investments or interests in real
property, leaseholds, mineral interests or participation in real estate
investment trusts or corporations, provided that investments in shares or
ownership interests that, at the time of acquisition by the Fund, are traded on
a public securities exchange shall be deemed not to constitute “Real Estate”.

 

  jj) “Refundable Tax” means the tax required to be withheld on contributions
under a retirement compensation arrangement pursuant to paragraph 153(1)(p) of
the Tax Act and the regulations thereunder.

 

  kk) “Renewal Fee” has the meaning ascribed thereto in Section 3.4.

 

  ll) “Replacement Fee” has the meaning ascribed thereto under Section 3.6.

 

  mm) “Replacement Letter of Credit” has the meaning ascribed thereto in
Section 3.6.

 

6



--------------------------------------------------------------------------------

  nn) “Secured Member” means

 

  i) as of April 1 of any year after 2010, a Vested Member as of April 1 of that
year, and includes an Eligible Member who will become a Vested Member on or
before September 30 of that year; and

 

  ii) as of October 1 of any year after 2010, a Vested Member as of October 1 of
that year, and includes an Eligible Member who will become a Vested Member on or
before March 31 of the immediately following year.

 

  oo) “Secured Survivor” means

 

  i) as of April 1 of any year after 2010, a Vested Survivor as of April 1 of
that year, and includes a person who will become a Vested Survivor on or before
September 30 of that year; and

 

  ii) as of October 1 of any year after 2010, a Vested Survivor as of October 1
of that year, and includes a person who will become a Vested Survivor on or
before March 31 of the immediately following year.

 

  pp) “Security” has the meaning ascribed to that term in the Securities Act
(Ontario).

 

  qq) “Security Protocol” means the policies adopted by the Companies in order
to secure the benefits payable in accordance with the Plans.

 

  rr) “Tax Act” means the Income Tax Act (Canada) and all regulations and
policies thereto, as amended and/or restated from time to time. Any reference in
this Agreement to a provision of the Tax Act includes any successor provision
thereto.

 

  ss) “Tax Obligations” means the responsibility for payment of taxes (including
related interest and penalties), withholding of taxes, certification, reporting
and filing requirements, claims for exemptions or refunds and other related
expenses of the Fund.

 

  tt) “Valuation Year” means the 12 month period commencing on April 1 of a
calendar year and ending on March 31 of the immediately following calendar year.

 

  uu) “Vested Member”, at any time, means an Eligible Member who has attained
age 55 at that time.

 

  vv) “Vested Survivor”, at any time, means an individual entitled to benefits
under a Plan in respect of an Eligible Member who died before attaining age 55,
where the Eligible Member would have attained age 55 at that time.

 

  ww) “Vested and Secured Beneficiary”, at any time, means

 

  i) a Vested Member at that time;

 

7



--------------------------------------------------------------------------------

  ii) a person entitled to benefits under the Plans in respect of a person who
was a Vested Member before that time; and

 

  iii) a Vested Survivor at that time.

 

  xx) “Wind-up Report” means the written report prepared in accordance with the
Security Protocol wherein the Actuary sets out the amount of the benefits under
the Plans with respect to each Vested and Secured Beneficiary as of the date of
a Full Event of Default, and calculates the Full Corporate Liability, as of that
date.

 

1.2 Interpretation.

Words importing the singular number shall include the plural and vice-versa. All
references to sections and schedules are to sections and schedules to, and
forming part of, this Agreement.

 

1.3 Liability of Companies

Each Company agrees to be jointly and severally liable for the duties and
obligations of the Companies and the actions of the Administrator under this
Agreement.

SECTION 2

ESTABLISHMENT AND ACCEPTANCE OF TRUST FUND; APPOINTMENT OF

TRUSTEE AND CUSTODIAN

 

2.1 Appointment of Trustee and Custodian and Acceptance of Trust Fund.

The Companies hereby establish the Fund with the Trustee and appoints the
Trustee as trustee of the Fund consisting solely of such Property acceptable to
the Trustee as shall from time to time be paid or delivered to the Trustee. Such
appointment shall be effective immediately following the removal or resignation
of the Prior Trustee. The Trustee hereby accepts the trusts herein set out and
agrees to hold, invest, distribute and administer the Fund upon the terms and
conditions of this Agreement. The Trustee hereby acknowledges that it is the
custodian of the Arrangement as that term is defined in the definition of
retirement compensation arrangement in subsection 248(1) of the Tax Act. The
Trustee shall have no liability or responsibility for any Property until it in
fact is received by it or any subcustodian.

Except as otherwise directed by the Administrator, the Trustee shall establish a
custody account in the name of the Trustee for the account of the Fund in which
the Trustee shall deposit or cause to be deposited the assets of the Fund as the
Trustee may from time to time determine.

 

2.2 Tax on Contributions.

The Companies shall withhold from their contributions to the Fund all taxes
required by any law or by the administration thereof to be withheld including,
without limitation, any applicable Refundable Tax, and shall remit such taxes to
the appropriate taxing authority as so required. The contributing Company shall
provide to the Trustee evidence of such withholding and remittance if such
evidence is requested by the Trustee.

 

8



--------------------------------------------------------------------------------

Where any Authorized Party, a Beneficiary or the taxation authorities have
provided written notice to the Trustee of the failure by a Company to withhold
and remit as required the Refundable Tax on any contribution, the Trustee shall
so advise the Companies as soon as practicable after receipt by the Trustee of
the notice.

SECTION 3

ACTUARIAL REPORT AND LETTER OF CREDIT

 

3.1 Actuarial Reports.

Prior to the Effective Date, the Administrator shall provide the Trustee with an
Actuarial Report for the Valuation Year ending March 31, 2012. Not less than
fifteen (15) Business Days prior to the Expiry Date, the Administrator shall
provide the Trustee with an Actuarial Report for the Valuation Year commencing
on the April 1 immediately following the Expiry Date.

 

3.2 Payment of Initial Fee.

The Companies shall pay the Initial Fee to the Trustee. The Trustee agrees to
apply such Initial Fee to purchase from a Bank a letter of credit (the “Initial
Letter of Credit”) as directed by the Administrator pursuant to an Authorized
Instruction. The amount of the Initial Letter of Credit shall not be less than
the Corporate Liability as of the Effective Date. The Companies hereby certify
that the Initial Fee received by the Trustee is not less than the amount
required to purchase such Initial Letter of Credit.

 

3.3 Issuance of Initial Letter of Credit.

The Companies shall take all steps necessary to cause the Initial Letter of
Credit to be issued on the Effective Date. The Trustee’s sole obligation shall
be to pay to the applicable Bank the Initial Fee which is received by the
Trustee.

 

3.4 Payment of Renewal Fee.

Not less than fifteen (15) Business Days prior to the Expiry Date, the Companies
shall pay to the Trustee additional contributions, the after-tax amount of which
is not less than the amount of any applicable renewal fee (the “Renewal Fee”)
for the Letter of Credit, and shall provide to the Trustee written evidence of
the Bank’s willingness, upon receipt of the Renewal Fee, to renew the Letter of
Credit as of such Expiry Date in an amount equal to the Corporate Liability as
of such date and in accordance with the requirements of Section 3.8.

On or before September 15 of each particular year after 2010, the Companies
shall pay to the Trustee additional contributions, the after-tax amount of which
is not less than the amount of any applicable fee required to increase the face
amount of the Letter of Credit (the “Increase Fee”), and, provided the Increase
Fee is greater than zero, shall provide to the Trustee written evidence of the
Bank’s willingness, upon receipt of the Increase Fee, to increase the face
amount of the Letter of Credit as of October 1 of the particular year to an
amount equal to the Corporate Liability as of that October 1 and in accordance
with the requirements of Section 3.8.

 

9



--------------------------------------------------------------------------------

3.5 Renewal of Letter of Credit and Increase in Face Amount

The Companies shall take all steps to ensure that the Letter of Credit is
renewed and that, if applicable, its face amount is increased on a timely basis.
The Trustee’s sole obligation shall be to pay to the applicable Bank the Renewal
Fee or Increase Fee, as the case may be, which is received by the Trustee.

 

3.6 Replacement Letter of Credit.

In lieu of renewing a Letter of Credit in accordance with Sections 3.4 and 3.5
and not less than fifteen (15) Business Days prior to the Expiry Date, the
Companies may notify the Trustee of their intention to allow such Letter of
Credit to expire and to cause a new letter of credit (the “Replacement Letter of
Credit”) to be issued by a Bank as of such Expiry Date in an amount equal to the
Corporate Liability as of such date. At the time of so notifying the Trustee,
the Companies shall pay to the Trustee additional contributions, the after-tax
amount of which is not less than the amount of the fee for the Replacement
Letter of Credit (the “Replacement Fee”). The Companies shall take all steps to
ensure that the Replacement Letter of Credit is received by the Trustee not less
than ten (10) Business Days prior to such Expiry Date. Such Letter of Credit
shall have an effective date which is the date of such expiry. The Trustee’s
sole obligation shall be to pay to the applicable Bank the Replacement Fee which
is received by the Trustee.

In lieu of increasing the face amount of a Letter of Credit in accordance with
Sections 3.4 and 3.5 and on or before September 15 of a year, the Companies may
notify the Trustee of their intention to cancel such Letter of Credit and to
cause a Replacement Letter of Credit to be issued by a Bank as of October 1 of
the year in an amount equal to the Corporate Liability as of that October 1. At
the time of so notifying the Trustee, the Companies shall pay to the Trustee
additional contributions, the after-tax amount of which is not less than the
Replacement Fee. The Companies shall take all steps to ensure that the
Replacement Letter of Credit is received by the Trustee on or before
September 20 of the year. Such Letter of Credit shall have an effective date
which is the date of cancellation of the Letter of Credit being cancelled. The
Trustee’s sole obligation shall be to pay to the applicable Bank the Replacement
Fee which is received by the Trustee.

 

3.7 Additional Contributions.

A Company may, in its sole discretion, at any time and from time to time, pay
contributions to the Trustee which are in addition to the contributions referred
to in Sections 3.2, 3.4 and 3.6. For greater certainty, such additional
contributions, together with earnings, profits and increments thereto, shall be
taken into account in determining the amount of the Corporate Liability.

 

3.8 Requirements for Letter of Credit.

The Companies shall ensure that each Letter of Credit shall:

 

  a) be issued by the Bank in favour of the Trustee;

 

  b) have a face amount not less than the Corporate Liability as disclosed in
the relevant Actuarial Report;

 

10



--------------------------------------------------------------------------------

  c) in the case of the Initial Letter of Credit, expire on March 31, 2012 and,
in the case of any other Letter of Credit, expire on the first anniversary of
the date of issuance or renewal thereof (as the case may be) (the “Expiry
Date”);

 

  d) be unsecured;

 

  e) permit partial drawings thereunder;

 

  f) be an irrevocable “standby” letter of credit which obligates the Bank to
pay any demand for payment made by the Trustee upon the occurrence of an Event
of Default; and

 

  g) provide that the Bank notify the Trustee prior to the expiry of the Letter
of Credit.

SECTION 4

EVENTS OF DEFAULT

 

4.1 Meaning of Event of Default.

An Event of Default is any event or sequence of events described in any of
paragraphs a) through j) of this Section 4.1:

 

  a) a Vested and Secured Beneficiary has provided written notice to the Trustee
and to the Companies of the failure by a Company to pay any amount owed to the
Vested and Secured Beneficiary under the Arrangement together with a statement
of the amount due and owing, and the Company has not provided to the Trustee
within thirty (30) Business Days of receipt of such notice proof of payment of
such amount to the Vested and Secured Beneficiary;

 

  b) any Authorized Party, a Beneficiary or the taxation authorities have
provided written notice to the Trustee of the failure by a Company to withhold
and remit as required the Refundable Tax on any contribution and, within ten
(10) Business Days of receipt of a notice from the Trustee advising of such
failure, the Company has not provided proof satisfactory to the Trustee that the
Refundable Tax has been withheld and remitted;

 

  c) prior to the Expiry Date:

 

  i) subject to Section 4.7, the Companies have failed, on or before the
fifteenth (15th) Business Day prior to such Expiry Date, to pay to the Trustee a
Renewal Fee or to provide the Trustee with written evidence of the Bank’s
willingness to renew the Letter of Credit as described in Section 3.4;

 

  ii)

subject to Section 4.7, the Companies have failed, on or before the fifteenth
(15th) Business Day prior to such Expiry Date, to pay to the

 

11



--------------------------------------------------------------------------------

  Trustee a Replacement Fee, or a Replacement Letter of Credit is not received
by the Trustee on or before the tenth (10th) Business Day prior to such expiry
or the Replacement Letter of Credit does not satisfy the requirements of
Section 3.8; and

 

  iii) based on the Actuarial Report in which the Actuary calculates the
Corporate Liability as of such Expiry Date, the amount of the Corporate
Liability is greater than nil as of that date;

 

  d) in any year after 2011,

 

  i) subject to Section 4.7, where the relevant Increase Fee is greater than
zero, the Companies have failed, on or before September 15 of the year, to pay
to the Trustee the Increase Fee or to provide the Trustee with the written
evidence of the Bank’s willingness to increase the face amount of the Letter of
Credit as described in Section 3.4;

 

  ii) subject to Section 4.7, the Companies have failed, on or before
September 15 of the year, to pay to the Trustee a Replacement Fee, or a
Replacement Letter of Credit is not received by the Trustee on or before
September 20 of the year or the Replacement Letter of Credit does not satisfy
the requirements of Section 3.8;

 

  iii) based on the Actuarial Report in which the Actuary calculates the
Corporate Liability as of the Expiry Date, the amount of the Corporate Liability
is greater than nil as of that date;

 

  e) subject to Section 4.7, the Administrator has failed to provide to the
Trustee the applicable Actuarial Report not less than fifteen (15) Business Days
prior to the Expiry Date;

 

  f) any Authorized Party or a Beneficiary has provided written notice to the
Trustee that a proceeding has been instituted by or against a Company:

 

  i) seeking to adjudicate it a bankrupt or insolvent, or

 

  ii) seeking liquidation, dissolution, winding up, reorganization, arrangement,
protection, relief or compromise of it or any of its property or debt under any
bankruptcy law or any other applicable law relating to insolvency, or compromise
of debts or making a proposal with respect to it under any law relating to
bankruptcy, insolvency or compromise of debts or other similar laws (including,
without limitation, any application under the Companies’ Creditors Arrangement
Act (Canada) or any arrangement or compromise of debt under the laws of its
jurisdiction of incorporation)

 

12



--------------------------------------------------------------------------------

and, within (10) Business Days of the receipt of the notice by the Trustee, the
Administrator has not provided proof satisfactory to the Trustee that no such
proceeding has been instituted or that the proceeding has been withdrawn or
otherwise terminated;

 

  g) the Administrator has provided notice to terminate the Fund under
Section 17.3;

 

  h) a Beneficiary, Eligible Member or person claiming in respect of a deceased
Eligible Member has provided written notice to the Trustee and the Companies
that a Company has amended or terminated a Plan or the Security Protocol and
such Company has not provided to the Trustee within fifteen (15) Business Days
of receipt of such notice an officer’s certificate from the Companies that the
amendment or termination, as the case may be, having regard to any alternative
arrangement that may be put in place by the Companies, does not reduce or impair
the rights of any Beneficiary, Eligible Member or person claiming in respect of
an Eligible Member under the Arrangement, including any contingent right that
has yet to vest in the Eligible Member or person on the date of amendment or
termination, and does not reduce or impair the effectiveness of the security
provided or to be provided under the Arrangement;

 

  i) an amendment is made to this Agreement that is not in accordance with
Section 17.1; and

 

  j) where the Trustee provides written notice of resignation in accordance with
Section 17.2, a successor trustee is not appointed by the Administrator within
thirty (30) Business Days of receipt by the Administrator of the notice.

 

4.2 Occurrence of Partial Event of Default under Section 4.1 a).

In the event of the occurrence of an Event of Default described in paragraph a)
of Section 4.1, the Trustee shall demand payment under the Letter of Credit of
such amount that, after deduction of any applicable Refundable Tax, shall equal
the amount specified in the statement provided by the Beneficiary to the
Trustee. Subject to Section 6.2, the Trustee shall pay to the Vested and Secured
Beneficiary the amount received from the Bank (but not to exceed the amount
claimed owing by the Beneficiary).

 

4.3 Occurrence of Partial Event of Default under Section 4.1 b).

In the event of the occurrence of an Event of Default described in paragraph b)
of Section 4.1, the Trustee shall demand payment under the Letter of Credit of
such amount that, after deduction of any applicable Refundable Tax, shall
approximate the amount that the Trustee may be required to pay on the account of
tax, interest and penalties as a result of the failure to withhold and remit
described in that paragraph. The Trustee shall pay all or any portion of the
amount received from the Bank to the taxation authorities and shall pay the
balance, if any, as instructed by the Administrator.

 

13



--------------------------------------------------------------------------------

4.4 Occurrence of Full Event of Default under Section 4.1 c) through j).

Subject to the terms of Section 4.7, in the event of the occurrence of a Full
Event of Default, the Trustee shall demand payment under the Letter of Credit of
the balance of the face amount thereof. The Trustee shall advise the Actuary to
prepare a Wind-up Report. The Trustee shall credit the amount received from the
Bank to the Fund and shall disburse the Fund as follows:

 

  a) firstly, to pay any amount owing to the Trustee in respect of expenses,
fees or compensation (including any taxes that are exigible in connection
therewith);

 

  b) secondly, to pay any other proper charges or taxes applicable to, or levied
against, the Fund including tax in respect of the payment under the Letter of
Credit or the fees of the appointed Actuary;

 

  c) thirdly, to pay to each Vested and Secured Beneficiary an amount equal to
the actuarial present value of all benefits to which the Vested and Secured
Beneficiary is entitled under the Plans, such amount to be determined based on
the Wind-up Report received by the Trustee, less the amounts, if any, paid to
the Vested and Secured Beneficiary since the date of the Event of Default,
provided that if the Fund is not sufficient to pay the amount to which each
Vested and Secured Beneficiary is entitled in accordance with the Wind-up Report
the remainder shall be paid to the Vested and Secured Beneficiaries pro rata
according to such entitlement; and

 

  d) fourthly, to pay the balance, if any, to, or to the order of, the Company.

Notwithstanding the foregoing, the Trustee shall not be responsible for making
any payments as described in c) above unless and until a Wind-up Report is
received from the Actuary.

 

4.5 Reduction of Face Amount of Letter of Credit

Where a Letter of Credit is renewed or replaced in accordance with Section 3.4
or in accordance with Section 3.6, read without reference to the second
paragraph thereof, and the face amount of the renewed Letter of Credit or the
replacement Letter of Credit, as the case may be, is less than the face amount
of the Letter of Credit in force immediately before the renewal or replacement,
an Event of Default under Section 4 shall be considered not to occur, by reason
of the reduction in the face amount, provided the reduced face amount meets the
requirements of the relevant Actuarial Report.

 

4.6 List of Beneficiaries.

On or before the later of the Effective Date and each Determination Date, the
Administrator shall provide to the Trustee a list of the Beneficiaries, Vested
and Secured Beneficiaries and Eligible Members as of the later date. Such list
shall contain each such persons’ full name, Social Insurance Number, current
address and other information which the Trustee may reasonably require. The
Administrator shall forthwith advise the Trustee in writing of any additions,
deletions or changes to such list. The Trustee shall be entitled to rely on the
information provided in such list for all purposes of this Agreement including,
without limitation, the payment of any amounts by the Trustee to Vested and
Secured Beneficiaries under Section 4.4, and the Trustee shall not be under any
duty to make enquiries with respect to the accuracy of the information provided
in such list.

 

14



--------------------------------------------------------------------------------

The Administrator shall provide to the Trustee, as soon as practicable after a
Full Event of Default, a list of the Vested and Secured Beneficiaries as of the
date of the Event of Default. Such list shall contain each such person’s full
name, Social Insurance Number, current address and other information which the
Trustee may reasonably require. The Trustee shall be entitled to rely on the
information provided in such list for all purposes of this Agreement including,
without limitation, the payment of any amounts by the Trustee to Vested and
Secured Beneficiaries under Section 4.4, and the Trustee shall not be under any
duty to make enquiries with respect to the accuracy of the information provided
in such list.

 

4.7 Curing Full Events of Default

Where there has been an Event of Default described in paragraph c) i) or ii), d)
i) or ii), or e) of Section 4.1, the Trustee shall forthwith notify the Company
in writing of such Event of Default and the Company shall have five (5) Business
Days in order to cure such Event of Default, by providing the Trustee with
additional payment, a Replacement Letter of Credit, written evidence or an
Actuarial Report, as applicable. If the Company has, within such five
(5) Business Days cured such Event of Default, the Full Event of Default shall
be considered not to have occurred. If the Companies do not cure such Event of
Default within five Business Days, on the sixth Business Day, the Trustee shall
forthwith demand payment in accordance with Section 4.4.

SECTION 5

INSTRUCTIONS

 

5.1 Authorized Parties.

The Companies shall from time to time furnish the Trustee with a written list of
the names, signatures and extent of authority of all persons authorized to
direct the Trustee and otherwise act on behalf of the Companies under the terms
of this Agreement. The Companies shall also advise the Trustee in writing of the
identify of the Administrator jointly designated by the Companies and of any
change to such Administrator. The Administrator shall cause each Investment
Manager appointed in accordance with Section 7.2 to furnish the Trustee upon
such appointment and from time to time with a written list of the names and
signatures of the person or persons who are authorized to represent the
Investment Manager. The Trustee shall be entitled to rely on, and shall be fully
protected in giving effect to, instructions from persons or entities so
identified until it has been notified in writing by the Companies, the
Administrator or an Investment Manager, as appropriate, of a change of the
identity or authority of such person or entities.

 

5.2 Authorized Instructions.

All directions and instructions to the Trustee given pursuant to this Agreement
from an Authorized Party shall be forwarded in writing, by facsimile
transmission or such other means of transmission as may be agreed upon by the
Trustee and the Administrator. Notwithstanding the foregoing, no telephone
instructions shall be accepted by the Trustee.

 

15



--------------------------------------------------------------------------------

The Trustee shall use reasonable efforts to monitor its facsimile communication
facilities but Authorized Instructions are deemed not to be received until the
earlier of the time that they are (i) brought to the attention of the officers
of the Trustee to which they are addressed; and (ii) 5:00 p.m. (E.S.T.) on the
day of transmission if sent before 3:00 p.m. (E.S.T) on a Business Day or 9:00
a.m.(E.S.T.) on the next Business Day if sent after 3:00 p.m.(E.S.T.) or if not
sent on a Business Day.

Unless otherwise expressly provided, each Authorized Instruction shall continue
in full force and effect until superseded or cancelled by another Authorized
Instruction.

 

5.3 Errors, Omissions in Authorized Instructions.

Any Authorized Instructions shall, as against the Authorized Party given the
Authorized Instructions and in favour of the Trustee, be conclusively deemed to
be Authorized Instructions for the purposes of this Agreement, notwithstanding
any error in the transmission thereof or that such Authorized Instructions may
not be genuine, if believed by the Trustee complying with the standard of care
described in Section 16.1, to be genuine. Provided however that the Trustee may
in its discretion decline to act upon any Authorized Instructions:

 

  a) that are insufficient or incomplete;

 

  b) that are not received by the Trustee in sufficient time to give effect to
such Authorized Instructions; or

 

  c) where the Trustee has reasonable grounds for concluding that the same have
not been accurately transmitted or are not genuine.

If the Trustee declines to give effect to any Authorized Instructions for any
reason set out in the preceding sentence, it shall notify the Administrator or
the Investment Manager forthwith after it so declines.

 

5.4 No Duty.

The Trustee shall be under no duty or obligation to question any Authorized
Instruction, to review any Securities or other Property held in the Fund, to
make any suggestions with respect to the investment and reinvestment of the
assets in the Fund, or to evaluate or question the performance of any Authorized
Party. The Trustee shall be fully protected in acting in accordance with
Authorized Instructions or for failing to act in the absence of Authorized
Instructions.

SECTION 6

PAYMENTS FROM THE TRUST FUND

 

6.1 Payments from the Fund.

Except as otherwise provided in this Agreement, the Trustee shall make payments
from the Fund only pursuant to Authorized Instructions which may direct that
such payments be made to any person, including the Companies, or to any paying
agent. Upon any such payments being made

 

16



--------------------------------------------------------------------------------

by the Trustee, the amount thereof shall no longer constitute a part of the
Fund. In each instance the Authorized Instructions shall be deemed to include a
certification from the Companies to the Trustee that such payments are in
accordance with the terms of the Arrangement and Applicable Laws. Where the
Trustee demands payment under the Letter of Credit, the amount received by the
Trustee from the Bank shall be paid out by the Trustee in accordance with
Section 5. Upon any payments being made by the Trustee under this Section 6.1,
the amount thereof shall no longer constitute a part of the Fund.

 

6.2 Payments of Taxes and Expenses.

The Fund shall be responsible for and the Trustee may pay out of the Fund (with
or without any Authorized Instructions), all Tax Obligations and financial
obligations for environmental or other liability and financial obligations for
any liability imposed by a government or a governmental body which are levied or
assessed and are legally enforceable against the Trustee in respect of the Fund,
or any part thereof, or directly against the Fund or any part thereof, and may
withhold from payments out of the Fund, all Tax Obligations required by law or
by the administration thereof to be so withheld. The Trustee shall forward to
the Administrator copies of written assessments, if any, related to liabilities
imposed by a government or a governmental body.

SECTION 7

INVESTMENT

 

7.1 Investment of the Fund.

The Trustee shall have no responsibility for the investment or reinvestment of
the Fund, or for failure to reinvest the Fund and shall have no responsibility
for any investment decisions, which shall be the sole responsibility of the
Administrator unless otherwise delegated by the Administrator to an Investment
Manager in accordance with Section 7.2. The Fund shall be held, invested and
reinvested by the Trustee in accordance with Authorized Instructions, whether or
not any such investment is of a character authorized by laws concerning
investments by trustees. The Trustee shall invest the principal and income of
the Fund without distinction between principal and income in such investments as
may be directed by Authorized Instructions. The Trustee shall not be responsible
for the title, validity or genuineness of any Property or evidence of title
thereto received or delivered by it or any defect in ownership or title.

 

7.2 Investment Managers.

The Administrator may from time to time appoint one or more Investment Managers
to manage the investment of any portion of the Fund and, with respect to such
portion, to direct the Trustee with respect to settling investment transactions
on behalf of the Fund and exercising such other powers as may be granted to
Investment Managers. The Administrator shall give prompt written notice of any
such appointment, upon which the Trustee shall rely until it receives from the
Administrator written notice of the termination of such appointment. In each
case where such an appointment is made, the Administrator shall determine the
assets of the Fund to be allocated to the applicable Investment Manager from
time to time and shall issue Authorized Instructions to the Trustee with respect
thereto.

 

17



--------------------------------------------------------------------------------

7.3 Investment Monitoring.

It shall be solely the responsibility of the Administrator to determine that all
transactions entered into by the Trustee pursuant to Authorized Instructions are
authorized by and in compliance with Applicable Laws and that any transaction
relating to, or investment of, the Fund’s assets if made or retained does not
attract any tax or penalty under Applicable Laws (including tax under
section 207.1(5) of the Tax Act).

 

7.4 Fund to be Segregated.

In carrying out its duties and obligations hereunder, the Trustee shall ensure
that the Fund shall always be kept separate and distinct from the general assets
of the Trustee.

 

7.5 Cash Balances.

Other than as provided for in any Authorized Instruction, the Trustee may retain
any cash balance in the Fund and may, but need not, invest same in Authorized
Investments; or hold the same in its deposit department or in the deposit
department of one of the Trustee’s Affiliates; but the Trustee and its
Affiliates shall not be liable to account for any profit to the Companies other
than at a rate established from time to time by the Trustee or its Affiliates.
For the purposes of this Section 7.5, “Authorized Investments” means short term
interest bearing or discount debt obligations issued or guaranteed by the
Government of Canada or a Province or a Canadian chartered bank or trust company
(which may include the Trustee or an Affiliate or related party or restricted
party of the Trustee), provided that each such obligation is rated at least R1
(middle) by Dominion Bond Rating Service Limited or an equivalent rating by an
equivalent rating service.

SECTION 8

CONCERNING THE TRUSTEE

 

8.1 General Powers and Duties.

In administering and investing the Fund, the Trustee shall be specifically
authorized to:

 

  a) Appointment of Sub-Custodians. Appoint or cause to be appointed domestic or
foreign sub-custodians (including Affiliates of the Trustee) as to part or all
of the Fund.

 

  b) Holding Investments. Hold or cause to be held Property in nominee name, in
bearer form, or in book entry form, in a clearinghouse corporation or in a
depository (including an Affiliate of the Trustee), provided that the Trustee’s
records clearly indicate that the assets held are a part of the Fund and
provided that the Trustee shall not be responsible for any losses resulting from
the deposit or maintenance of Securities or other Property (in accordance with
market practice, custom or regulation) with any recognized foreign or domestic
clearing facility, book entry system, centralized custodial depository, or
similar organization.

 

18



--------------------------------------------------------------------------------

  c) Collection of Income and Proceeds. Collect income payable to and
distributions due to the Fund and sign on behalf of the Fund any declarations,
affidavits, certificates of ownership and other documents required to collect
income and principal payments, including but not limited to, tax reclamations,
rebates and other withheld amounts and collect proceeds from Securities or other
Property, which may mature, provided that whenever a Security or other Property
offers the Trustee the option of receiving dividends in shares or cash, the
Trustee is authorized to select the cash option unless the Trustee receives
Authorized Instructions to the contrary provided that the Trustee shall not be
responsible for the failure to receive payment of (or late payment of)
distributions with respect to Securities or other Property held in the Fund.

 

  d) Redemption of Securities. Present for redemption or exchange any Securities
or other Property which may be called, redeemed, withdrawn or retired provided
that timely receipt of written notice of the same is received by the Trustee
from the issuer.

 

  e) Employment of Agents, Advisors and Counsel. Employ agents, advisors and
legal counsel, who may be counsel for a Company, and, as a part of its
reimbursable expenses under this Agreement, pay their reasonable fees and
expenses.

 

  f) Executing Instruments. Make, execute and deliver any and all documents,
agreements or other instruments in writing as are necessary or desirable for the
accomplishment of any of the powers and duties in this Agreement.

 

  g) Determine Value. Determine the fair market value of the Fund on each
Valuation Date, in accordance with methods consistently followed and uniformly
applied provided that in determining fair market value of the Fund, the Trustee
shall be entitled to rely on and shall be protected in relying on values
provided by Authorized Parties and other pricing sources.

 

  h) Borrowing. Borrow (including borrowing from the Trustee), but only to the
extent necessary to carry out Authorized Instructions.

 

  i) Delivery of Securities. Accept delivery of Securities and other Property
free of payment. With respect to any Authorized Instruction to receive
Securities or other Property for transactions not placed through the Trustee,
the Trustee shall have no duty or responsibility to take any steps to obtain
delivery of the Securities or other Property from brokers or others either
against payment or free of payment except that the Trustee shall accept delivery
of Securities or other Property in good, deliverable form in accordance with the
Authorized Instructions when presented by a delivering party.

 

  j) Power to do any Necessary Act. Subject to compliance with the standard of
care described in Section 16.1, generally take all action, whether or not
expressly authorized, which the Trustee may deem necessary or desirable for the
fulfillment of its duties hereunder.

 

19



--------------------------------------------------------------------------------

  k) Self Dealing. Deal with any person which is an Affiliate of the Trustee, in
which event neither the Trustee nor the Affiliate shall be accountable for any
profit earned in the course of such dealing.

The powers described in this Section 8.1 may be exercised by the Trustee with or
without Authorized Instructions, but where the Trustee acts on Authorized
Instructions, the Trustee shall be fully protected as described in Section 15.1.
Without limiting the generality of the foregoing, the Trustee shall not be
liable for the acts of any person appointed under paragraphs (a) and (e) of this
Section 8.1 pursuant to Authorized Instructions.

 

8.2 Proxies.

The Trustee shall submit or cause to be submitted to the Administrator or such
Investment Manager, as designated by the Administrator pursuant to Authorized
Instructions, or, in the absence of Authorized Instructions, to the person or
entity charged with the investment responsibility for the asset to which the
communication relates, as the case may be, for appropriate action any and all
proxies, proxy statements, notices, requests, advice or other communications
actually received by the Trustee (or its nominees) as the record owner of
Securities or other Property forming part of the Fund. Notwithstanding the
foregoing, the Trustee shall be under no duty to investigate, participate in or
take affirmative action concerning attendance at meetings, voting, subscription,
conversion or other rights attaching to or derived from Securities or other
Property comprising the Fund or concerning any merger, consolidation,
reorganization, receivership, bankruptcy or insolvency proceedings, compromise
or arrangement or the deposit of any Securities or other Property in connection
therewith or otherwise, except in accordance with Authorized Instructions, and
upon such indemnity and provision for fees and expenses as the Trustee may
reasonably require.

SECTION 9

DIRECTED POWERS

 

9.1 Directed Powers.

In addition to the powers enumerated in Section 8.1, the Trustee shall have and
exercise the following powers and authority in the administration of the Fund,
only upon Authorized Instructions:

 

  a) Purchase and Sale of Property. Purchase and sell and engage in other
transactions, including receipts and deliveries, exchanges, exercises,
conversions, subscriptions, and other voluntary corporate actions, with respect
to Securities or other Property, whether income producing or not.

 

  b)

Exercise of Owner’s Rights. Vote upon any Securities or other Property; to give
general or special proxies or powers of attorney with or without power of
substitution; to exercise any conversion privileges, subscription rights, or
other

 

20



--------------------------------------------------------------------------------

  options, and to make any payments incidental thereto; to oppose, or to consent
to, or otherwise participate in, corporate reorganizations or other changes
affecting corporate securities, and to delegate discretionary powers, and to pay
any assessments or charges in connection therewith; and generally to exercise
any of the powers of an owner with respect to all Securities or other Property
held as part of the Fund provided that the Trustee shall not be required to take
any such actions until it has first been indemnified, as applicable, by the
Administrator to its reasonable satisfaction against any fees and expenses or
liabilities which it may incur as a result thereof.

 

  c) Lending. After the Administrator and the Trustee and/or one of its
Affiliates have executed an agreement with respect thereto, enter into
securities lending agreements on behalf of the Fund in accordance with the
agreement.

 

  d) Derivatives. Purchase, hold, issue, exchange or write derivative products,
including without limitation, options and enter into derivative contracts and
transactions, including without limitation futures contracts and take any and
all actions, including the appointment of agents, necessary to enter into and
settle transactions in futures and/or options contracts, short-selling programs,
foreign exchange or foreign exchange contracts, swaps and other derivative
investments, products or transactions and execute any documents as directed
pursuant to Authorized Instructions to give effect to the foregoing including
sub-custodial agreements with broker/dealers to hold collateral. Nothing herein
shall prevent the Trustee from investing in offsetting positions in options and
future contracts.

 

  e) Cash Deposits. Deposit cash in interest bearing accounts in the deposit
department of the Trustee, or any banking Affiliate of the Trustee.

 

  f) Mortgages. Renew or extend or participate in the renewal or extension of
any mortgage, amend the rate of interest on any mortgage or agree to any other
modification or change in the terms of any mortgage or of any guarantee
pertaining thereto, waive any default whether in the performance of any covenant
or condition of any mortgage, or in the performance of any guarantee, or enforce
any rights in respect of any such default; exercise and enforce any and all
rights of foreclosure, bid on property for sale or foreclosure, take a
conveyance in lieu of foreclosure with or without paying consideration therefore
and in connection therewith release the obligation on the covenant secured by
such mortgage and exercise and enforce in any action, suit, or proceeding at law
or in equity any rights or remedies in respect of any such mortgage or
guarantee.

 

  g) Pooled Funds. Invest in any pooled or common investment fund, including a
pooled or common investment fund maintained by the Trustee or any of its
Affiliates.

 

  h) Real Estate. Invest in Real Estate and exercise such other powers as may be
required in connection with the Fund’s investments in Real Estate.

 

21



--------------------------------------------------------------------------------

  i) Nominate Directors. Nominate members of the boards of directors of
corporations, and appoint representatives or trustees in connection with
investments of the Fund whenever or wherever such right of nomination or
appointment is available.

 

  j) Insurance Contracts. Enter into an insurance contract or contracts for the
purpose of funding the benefits under the Arrangement in whole or in part.

 

  k) Dealing with Claims. Settle, compromise or submit to arbitration any
claims, debts or damages due or owing to or from the Fund and commence or defend
suits or legal or administrative proceedings and represent the Fund in all suits
and legal and administrative proceedings in any court or before any other body
or tribunal as the Trustee shall deem necessary to protect the Fund provided
that the Trustee shall not be obligated to do so until it has first been
indemnified by the Administrator to its reasonable satisfaction against any fees
and expenses or liabilities which it may incur as a result thereof.

 

9.2 Contractual Income.

The Trustee shall credit the Fund with income and maturity proceeds on
Securities or other Property on contractual payment date net of any taxes or
upon actual receipt as agreed between the Administrator and the Trustee. To the
extent the Administrator and the Trustee have agreed to credit income on
contractual payment date, the Trustee may reverse such accounting entries with
back value to the contractual payment date if the Trustee reasonably believes
that such amount shall not be received by it.

 

9.3 Contractual Settlement.

The Trustee shall attend to the settlement of Securities or other Property
transactions on the basis of either contractual settlement day accounting or
actual settlement day accounting as agreed between the Administrator and the
Trustee. To the extent the Administrator and the Trustee have agreed to settle
certain Securities or other Property transactions on the basis of contractual
settlement date accounting, the Trustee shall be entitled to reverse with back
value to the contractual settlement day any entry relating to such contractual
settlement where the related transaction remains unsettled in accordance with
established procedures.

 

9.4 Real Estate Acquisitions.

Notwithstanding Section 9.1(h), the Administrator shall give the Trustee at
least fourteen (14) Business Days’ prior notice of any acquisition of Real
Estate. Authorized Instructions for the acquisition of Real Estate shall be
accompanied by sufficient written material to describe the Real Estate, the
nature of the activities carried out on such Real Estate and shall include a
phase 1 environmental assessment of such Real Estate.

The Authorized Instructions shall instruct the Trustee to acquire any Real
Estate, other than a mortgage, only through a special purpose Administrator, or
other entity which limits the liability of the Trustee to the investment by the
Fund in the entity, of which the Trustee, in its capacity as Trustee of the
Fund, shall be an investor and in respect of which the Trustee shall not be
required to provide nominees as directors or officers. The Administrator shall
be solely responsible for the establishment and ongoing maintenance of any such
special purpose Administrator or other entity and for all tax and other filings
with respect thereto.

 

22



--------------------------------------------------------------------------------

The Administrator shall comply with the preceding requirements of this
Section 9.4 before foreclosing or otherwise taking title to property which is
subject to a mortgage in favour of the Trustee, as if the property were a new
investment by the Trustee.

 

9.5 Settlement of Transactions.

Settlements of transactions may be effected in trading and processing practices
customary in the jurisdiction or market where the transaction occurs. The
Administrator acknowledges that this may, in certain circumstances, require the
delivery of cash or Securities (or other Property) without the concurrent
receipt of Securities (or other Property) or cash and, in such circumstances,
the Administrator shall have sole responsibility for non-delivery (or late
delivery) of Securities or other Property, or for non-receipt of payment (or
late payment) by the counterparty.

SECTION 10

OVERDRAFTS

 

10.1 Overdrafts

If an Authorized Instruction would create a debt owing, overdraft or short
position in a portion of the Fund (an “Overdraft”), then the Trustee is
authorized to, but not obliged to, act on the Authorized Instructions provided,
however, that, if the Trustee so acts, and the Fund fails to repay or redeliver
on demand any cash or Securities advanced by or through the Trustee or its
Affiliates, the Trustee shall be entitled to apply any cash held in the Fund
against any amount owing under this Section 10 and/or dispose of any assets of
the Companies or the Fund and to apply any proceeds of such disposal to the
payment of any amount due from the Companies or the Fund to the Trustee or its
Affiliates against any amount owing under this section. The Trustee shall have a
security interest in the Fund in an amount not to exceed the amount of the
Overdraft.

Interest on any Overdraft in a Canadian dollar account shall be calculated on
the daily balance of the amount owing (before and after demand, default and
judgment) at a rate established by the Trustee or an Affiliate as applicable as
determined from time to time, subject to such minimum charges as declared from
time to time, with interest on overdue interest at the same rate. Interest is
payable monthly and shall form part of the Overdraft. Charges on certain foreign
currency accounts shall be established by the relevant sub-custodian from time
to time using the rates or charges applicable to the relevant foreign market.

 

10.2 Spot or Forward Contracts.

For the purpose of setting off cash balances of the Fund against Overdrafts
outstanding under this Section 10, the Trustee is authorized to enter into spot
or forward foreign exchange contracts, as principal or agent, with or for the
Administrator or the Fund.

 

23



--------------------------------------------------------------------------------

SECTION 11

TAX OBLIGATIONS

 

11.1 Tax Obligations.

The Trustee shall prepare and file or issue on a timely basis all income tax
returns and forms which, by virtue of the Tax Act, a trustee of a retirement
compensation arrangement is required to file or issue and, if requested by the
Administrator and upon such terms as the Trustee may agree to, such other
returns and forms as may be required under Applicable Laws. The Trustee shall
make such elections as the Tax Act permits trusts governed by retirement
compensation arrangements to make only pursuant to Authorized Instructions of
the Administrator. Where a tax return or form is required to be filed or issued
or tax is payable as a result of any action of a Company or the Administrator,
an employee or former employee of the Company or Administrator, or an Investment
Manager, the Company or Administrator, as the case may be, shall inform the
Trustee by means of Authorized Instructions that such return or form must be
filed or issued or that such tax is payable. To the extent the Trustee is
responsible under any Applicable Law for any Tax Obligation and the Trustee does
not have the necessary information for the performance of its obligations
hereunder, the Administrator shall cause an Authorized Party to provide the
Trustee with all information required by the Trustee in respect of such Tax
Obligations. The Trustee shall not be required to prepare, file or issue any
return or form unless it has the information necessary to prepare, file or issue
such return or form.

The Trustee shall use reasonable efforts, based upon available information, to
assist the Authorized Party, to the extent the Authorized Party has necessary
information, with respect to any Tax Obligations imposed on the Fund, both
domestic and international. The Trustee shall have no responsibility or
liability for and shall be indemnified and held harmless by the Administrator
for any assistance provided to the Authorized Party and for any Tax Obligations
now or hereafter imposed on a Company or the Administrator or the Fund or the
Trustee in respect of the Fund by any taxing authorities, domestic or
international.

SECTION 12

REPORTING AND RECORDKEEPING

 

12.1 Accounts and Records.

The Trustee shall keep records with respect to the Fund and such records as
directly relate to the Fund shall be open to inspection during reasonable
business hours by persons duly authorized by the Administrator provided that
prior written notice is given to the Trustee and the Trustee may require that
such inspection be conducted in the presence of a representative of the Trustee.
To the extent the Trustee is legally obligated to permit any persons other than
those authorized by the Administrator to have such access, the Administrator
agrees, upon notice from the Trustee, that the Trustee shall provide such
persons with access to such records. No persons other than those authorized by
the Administrator or those otherwise entitled thereto by Applicable Laws shall
have the right to demand or be entitled to any accounting from the Trustee.
Except as required by Applicable Laws, no person, except by and through the
Administrator may require an accounting or bring any action against the Trustee
with respect thereto.

 

24



--------------------------------------------------------------------------------

12.2 Reports.

The Trustee shall furnish to the Administrator within ninety (90) days following
the close of each Valuation Year or such other period as may be agreed upon
between the Trustee and the Administrator, and within ninety (90) days after the
removal or resignation of the Trustee or termination of the Fund, a written
statement of account setting forth all investments, receipts, disbursements and
other transactions effected by it during such period.

 

12.3 Review of Reports.

If, within eighteen (18) months after the Trustee sends to the Administrator a
statement with respect to the Fund, the Administrator has not given the Trustee
written notice of any exception or objection thereto, the statement shall be
deemed to have been approved, and in such case, the Trustee shall not be liable
for any matters contained in such statement.

 

12.4 Non-Fund Assets.

The duties of the Trustee shall be limited to the Property held in the Fund, and
the Trustee shall have no duties or obligations with respect to property held by
any other person including, without limitation, any other trustee or funding
agent for the Arrangement. The Administrator hereby agrees that the Trustee
shall not serve as, and shall not be deemed to be, a co-trustee under any
circumstances.

SECTION 13

FORCE MAJEURE

 

13.1 Force Majeure.

Notwithstanding anything in this Agreement to the contrary contained herein, the
Trustee shall not be responsible or liable for its failure to perform under this
Agreement or for any losses to the Fund resulting from any event beyond the
reasonable control of the Trustee, its agents or subcustodians. This Section
shall survive the termination of this Agreement.

SECTION 14

COMPENSATION AND EXPENSES

 

14.1 Fees and Expenses.

The Administrator shall pay to the Trustee for all services under this Agreement
the fees as agreed from time to time in writing by the Trustee and the
Administrator. The Administrator also agrees to pay all reasonable expenses
incurred by the Trustee or its agents in the discharge of their duties under
this Agreement.

 

14.2 Right to Fees and Expenses.

The Trustee is authorized to charge for and collect from the Fund any and all
fees and expenses in connection with services provided hereunder or other
amounts owing to the Trustee hereunder, unless such fees and expenses are paid
directly by the Administrator (including any amount previously paid to the
Administrator and for which the Trustee does not receive final payment from the
issuer of a Security, and any amounts paid or expenses incurred by the Trustee
to settle Securities transactions).

 

25



--------------------------------------------------------------------------------

SECTION 15

RESPONSIBILITIES OF THE TRUSTEE

 

15.1 Reliance on Authorized Instructions.

The Trustee shall be fully protected and is hereby indemnified and held harmless
by the Administrator, to the extent not paid by the Fund, in relying and acting
upon an Authorized Instruction which it reasonably believes to have been given
by an Authorized Party, provided that it has implemented such Authorized
Instructions in accordance with the standard of care described in section 16.1,
or in failing to act in the absence thereof and shall be under no liability for
any application or any actions in respect of the Fund made by it pursuant to
such Authorized Instructions and shall not be under any duty of making enquiries
with respect to whether any application or any actions in respect of the Fund as
directed complies with the terms of the Arrangement or Applicable Laws.

 

15.2 Investment.

The Trustee shall not be responsible for any loss or diminution of the Fund
resulting from the making, retention or sale of any investment or reinvestment
made by it in accordance with the Authorized Instructions of the Investment
Manager, or the Administrator if no Investment Manager has been appointed, or as
herein provided.

 

15.3 Arrangement Administration.

The Trustee shall have no duty or responsibility with respect to administration
of the Arrangement and shall not be responsible for the determination of the
accuracy or sufficiency of, or the collection from a Company of, or any
contribution to the Fund or the compliance of the same with Applicable Laws or
for the sufficiency of the Fund or of any Letter of Credit to meet and discharge
any payments and liabilities under the Arrangement. The Administrator shall have
the exclusive right and obligation to determine the rights of any person to
participate in the benefits from the Fund under the terms of the Arrangement.
The Administrator shall be responsible for ensuring that no Authorized
Instructions or other directions given to the Trustee shall require the Trustee
to use or divert any part of the Fund for purposes other than those which are in
accordance with the terms of the Arrangement.

 

15.4 Real Estate Indemnity.

The Trustee shall have no responsibility or discretion with respect to the
ownership, management, administration, operation, care or control of any Real
Estate. The Trustee is hereby indemnified by the Administrator, to the extent
not paid by the Fund, from all claims, liabilities, losses, damages, and
expenses, including reasonable legal and expert’s fees and expenses, arising
from or in connection with any matter relating to: (i) any violation of any
applicable environmental or health or safety law, ordinance, regulation or
ruling; or (ii) the presence, use, generation, storage, release, threatened
release, or containment, treatment or disposal of any petroleum, including crude
oil or any fraction thereof, hazardous substances, pollutants or contaminants or
hazardous, toxic or dangerous substances or materials as any of these terms may
be defined under any law in the broadest sense from time to time.

 

26



--------------------------------------------------------------------------------

15.5 Reliance on Advisors.

The Trustee shall be permitted to rely upon and shall not be liable for actions
taken or omitted to be taken on the advice or information of any counsel,
advisors, experts, agents or others employed as herein provided (the
“Advisors”), provided that the Trustee has selected such Advisors in accordance
with the standard of care described in section 16.1.

 

15.6 Prior Trustees.

The Trustee shall have no duties, responsibilities or liability with respect to
the acts or omissions of any prior trustee, or other funding agent or custodian,
or their agents.

 

15.7 Survival.

The provisions of this Section 15 shall survive the termination of this
Agreement and the Fund.

SECTION 16

INDEMNIFICATION

 

16.1 Standard of Care.

Except as otherwise provided in any other general or particular provision of
this Agreement, in performing its obligations and duties hereunder, the Trustee
shall, in carrying out its obligations under this Agreement, act honestly, in
good faith and in the best interest of the Fund and, in connection therewith,
exercise the care, diligence and skill that a reasonably prudent financial
institution acting in like capacity would exercise in similar circumstances; and
further provided that the Trustee shall not be responsible or liable for any
losses or damages suffered by the Fund arising as a result of the insolvency of
any sub-custodian, except to the extent the Trustee did not comply with the
above standard of care in the selection or continued retention of such
sub-custodian.

 

16.2 Indemnification.

The Trustee and its respective officers, directors, employees and agents (the
“Indemnified Parties”) are hereby indemnified and held harmless by the
Companies, to the extent not paid by the Fund, from any and all taxes, claims,
liabilities, damages, costs and expenses of any kind, including reasonable legal
and expert's fees and expenses (but excluding consequential losses) arising out
of the performance of its or their obligations, as applicable, under this
Agreement, except as a result of a breach of the standard of care set forth in
Section 16.1.

The Trustee hereby indemnifies and holds harmless the Fund and the Companies
from any and all claims, liabilities, damages, costs and expenses of any kind,
including reasonable legal and expert's fees and expenses (but excluding
consequential losses) arising out of a breach of the standard of care set out in
Section 16.1.

The indemnifications set out in this Section 16 shall survive the termination of
this Agreement and the Fund.

 

27



--------------------------------------------------------------------------------

SECTION 17

AMENDMENT, TERMINATION, RESIGNATION, REMOVAL

 

17.1 Amendment.

No provision of this Agreement shall be deemed waived, amended or modified by
any party unless such waiver, amendment or modification is in writing and signed
by the parties hereto and unless, in the reasonable opinion of counsel to the
Trustee, the amendment does not reduce or impair the rights of any Beneficiary,
Eligible Member or person claiming in respect of a deceased Eligible Member
under the Arrangement, including any contingent right that has yet to vest in
the Eligible Member or person on the date of the amendment, and such amendment
does not reduce or impair the effectiveness of the security provided or to be
provided under the Arrangement.

 

17.2 Removal or Resignation of Trustee.

The Trustee may be removed with respect to all or part of the Fund upon receipt
of sixty (60) days' written notice (unless a shorter or longer period is agreed
to between the parties hereto) from the Administrator. The Trustee may resign
upon ninety (90) days' written notice (unless a shorter or longer period is
agreed to between the parties hereto) delivered to the Administrator. In the
event of the removal or resignation of the Trustee, a successor trustee or other
funding agent permitted under Applicable Laws shall be appointed by the
Administrator and shall have the same powers and duties as those conferred upon
the Trustee by this Agreement and the retiring Trustee shall transfer the Fund,
less such amounts as may be reasonable and necessary to cover its compensation,
expenses and any other amount owing hereunder in accordance with Section 14.2.
In the event the Administrator fails to appoint a successor trustee within
thirty (30) days of receipt of the written notice of resignation, such failure
shall constitute an Event of Default and the provisions of Section 4.4 shall
apply.

 

17.3 Termination of the Fund.

The Administrator may terminate the Fund by providing ninety (90) days’ prior
written notice to the Trustee. Such notice of Termination shall constitute an
Event of Default and the provisions of Section 4.4 shall apply.

 

17.4 Binding on Successor Companies.

Any entity resulting from any merger or consolidation to which either of the
Companies may be a party or which succeeds to the business of either of the
Companies, or to which substantially all the assets of either of the Companies
may be transferred and which becomes party to the Arrangement while the Company
continues as a party to this Agreement, shall be the successor to such Company
hereunder without any further act or formality with like effect as if such
successor entity had originally been named as a Company herein.

 

17.5 Successor Trustee.

Notwithstanding Section 17.6, the Trustee may assign this Agreement in its
entirety, or the Trustee in its capacity only as trustee or custodian may assign
only the provisions of the Agreement applicable to the trustee or the custodian,
as the case may be, without the consent of

 

28



--------------------------------------------------------------------------------

the Administrator to any entity which directly or indirectly controls, or is
controlled by, or is under common control with the Trustee. Any corporation
which shall by merger, consolidation, purchase, or otherwise, succeed to
substantially all of the business relevant to this Agreement of the Trustee, as
either or both the trustee or the custodian, or to which substantially all of
the assets relevant to this Agreement of the Trustee, as either or both the
trustee or the custodian, may be transferred, shall be the successor to the
Trustee as the trustee or the custodian, as the case may be, hereunder, without
any further act or formality with like effect as if such successor trustee or
custodian had originally been named as the trustee or custodian herein. The
Trustee shall provide notice to the Companies of any assignment pursuant to this
Section 17.5

 

17.6 No Assignment.

Except as provided in Sections 17.4 and 17.5, neither party may assign this
Agreement without the prior written consent of the other party hereto. This
Agreement shall enure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.

SECTION 18

NOTICE

 

18.1 Notice to a Company.

Any notice, demand or other communication (other than an Authorized Instruction)
under this Agreement to a Company shall be in writing addressed to the Company
as follows:

 

AbiBow Canada Inc.

111 Duke Street

Suite 500

Montreal (Quebec)

H3C 2M1

Attention:    Senior Vice President, Human Ressources and Public Affairs
Facsimile:    514-394-2269

and to

 

AbitibiBowater Inc.

111 Duke Street

Suite 500

Montreal (Quebec)

H3C 2M1

Attention:    Senior Vice President, Human Ressources and Public Affairs
Facsimile:    514-394-2269

 

29



--------------------------------------------------------------------------------

18.2 Notices to Trustee.

Any notice, demand or other communication (other than an Authorized Instruction)
under this Agreement to the Trustee shall be in writing addressed to the Trustee
as follows:

 

c/o CIBC Mellon Global Securities Services Company

320 Bay Street

P.O. Box 1

Toronto, Ontario

M5H 4A6

Attention:    Senior Vice President, Client Relationship Management Facsimile:
   (416) 643-6360

 

18.3 Delivery.

Notices, demands or other communications given pursuant to this Section 18 may
be sent by personal delivery (including courier) during business hours or may be
sent by ordinary mail or by facsimile. Such notice shall be deemed to have been
delivered at the time of personal delivery, or on the fifth (5th) Business Day
following the day of mailing (unless delivery by mail is likely to be delayed by
strike or slowdown of postal workers, in which case it shall be deemed to have
been given when it would be delivered in the ordinary course of the mail
allowing for such strike or slowdown), or if sent by facsimile, on the day of
receipt if sent before 5 p.m. (local time of the recipient) on a Business Day or
on the next Business Day if sent after 5 p.m. or not on a Business Day. Any
party may change its address by giving notice to the other party in the manner
set forth in this Section.

SECTION 19

MISCELLANEOUS

 

19.1 Representation.

Each party represents that it has the power and authority to enter into and
perform its obligations under this Agreement, that the person or persons signing
this Agreement on behalf of the named party are properly authorized and
empowered to sign it and that the Agreement is valid and binding on the party
and enforceable against the party in accordance with its terms.

 

19.2 Residency.

Each Company represents that it is a resident of Canada within the meaning of
the Tax Act.

 

19.3 Entire Agreement.

This Agreement shall constitute the entire agreement between the parties as of
the date hereof with respect to all matters herein and its execution has not
been induced by, nor do any of the parties hereto rely upon or regard as
material, any representations or promises whatsoever not incorporated herein or
made by a party hereto.

 

30



--------------------------------------------------------------------------------

19.4 Invalidity/Unenforceability.

If any of the provisions of this Agreement becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired.

 

19.5 Necessary Parties.

The Trustee reserves the right to seek a judicial or administrative
determination as to its proper course of action under this Agreement. The
Beneficiaries named in the list of Beneficiaries last provided to the Trustee in
accordance with Section 4.5 shall be provided with notice of any application to
the courts for an interpretation of this Agreement.

 

19.6 No Third Party Beneficiaries.

The provisions of this Agreement are intended to benefit only the parties hereto
and their respective successors and assigns. No person entitled to benefits
under the Arrangement shall have any claim against the Trustee except by or
through a Company.

 

19.7 Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instrument.

 

19.8 Governing Law.

This Agreement shall be construed in accordance with and governed by the laws of
the Province of Ontario and any actions, proceedings or claims relating to the
Fund shall be commenced in the courts of the Province of Ontario.

[the balance of this page left intentionally blank.]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above by their duly authorized officers.

 

CIBC MELLON TRUST COMPANY     ABIBOW CANADA INC. By:  

/s/ Kevin C. Rowe

    By:  

/s/ Richard Garneau

Name:   Kevin C. Rowe     Name:   Richard Garneau Title:   Authorized Signatory
    Title:   President and CEO By:  

/s/ Alan Hawken

    By:  

/s/ Pierre Laberge

Name:   Alan Hawken     Name:   Pierre Laberge Title:   Authorized Officer    
Title:   SVP, HR and Public Affairs ABITIBIBOWATER INC.       By:  

/s/ Richard Garneau

      Name:   Richard Garneau       Title:   President and CEO       By:  

/s/ Pierre Laberge

      Name:   Pierre Laberge       Title:   SVP, HR and Public Affairs      

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1

     2   

INTERPRETATION

     2   

1.1          Definitions

     2   

1.2          Interpretation

     8   

1.3          Liability of Companies

     8   

SECTION 2

     8   

ESTABLISHMENT AND ACCEPTANCE OF TRUST FUND; APPOINTMENT OF TRUSTEE AND CUSTODIAN

     8   

2.1          Appointment of Trustee and Custodian and Acceptance of Trust Fund

     8   

2.2          Tax on Contributions

     8   

SECTION 3

     9   

ACTUARIAL REPORT AND LETTER OF CREDIT

     9   

3.1          Actuarial Reports

     9   

3.2          Payment of Initial Fee

     9   

3.3          Issuance of Initial Letter of Credit

     9   

3.4          Payment of Renewal Fee

     9   

3.5          Renewal of Letter of Credit and Increase in Face Amount

     10   

3.6          Replacement Letter of Credit

     10   

3.7          Additional Contributions

     10   

3.8          Requirements for Letter of Credit

     10   

SECTION 4

     11   

EVENTS OF DEFAULT

     11   

4.1          Meaning of Event of Default

     11   

4.2          Occurrence of Partial Event of Default under Section 4.1 a)

     13   

4.3          Occurrence of Partial Event of Default under Section 4.1 b)

     13   

4.4          Occurrence of Full Event of Default under Section 4.1 c) through j)

     14   

4.5          Reduction of Face Amount of Letter of Credit

     14   

4.6          List of Beneficiaries

     14   

4.7          Curing Full Events of Default

     15   

SECTION 5

     15   

INSTRUCTIONS

     15   

5.1          Authorized Parties

     15   

5.2          Authorized Instructions

     15   

5.3          Errors, Omissions in Authorized Instructions

     16   

5.4          No Duty

     16   

SECTION 6

     16   

PAYMENTS FROM THE TRUST FUND

     16   

6.1          Payments from the Fund

     16   

6.2          Payments of Taxes and Expenses

     17   

 

i



--------------------------------------------------------------------------------

SECTION 7

     17   

INVESTMENT

     17   

7.1          Investment of the Fund

     17   

7.2          Investment Managers

     17   

7.3          Investment Monitoring

     18   

7.4          Fund to be Segregated

     18   

7.5          Cash Balances

     18   

SECTION 8

     18   

CONCERNING THE TRUSTEE

     18   

8.1          General Powers and Duties

     18   

8.2          Proxies

     20   

SECTION 9

     20   

DIRECTED POWERS

     20   

9.1          Directed Powers

     20   

9.2          Contractual Income

     22   

9.3          Contractual Settlement

     22   

9.4          Real Estate Acquisitions

     22   

9.5          Settlement of Transactions

     23   

SECTION 10

     23   

OVERDRAFTS

     23   

10.1        Overdrafts

     23   

10.2        Spot or Forward Contracts

     23   

SECTION 11

     24   

TAX OBLIGATIONS

     24   

11.1        Tax Obligations

     24   

SECTION 12

     24   

REPORTING AND RECORDKEEPING

     24   

12.1        Accounts and Records

     24   

12.2        Reports

     25   

12.3        Review of Reports

     25   

12.4        Non-Fund Assets

     25   

SECTION 13

     25   

FORCE MAJEURE

     25   

13.1        Force Majeure

     25   

SECTION 14

     25   

COMPENSATION AND EXPENSES

     25   

14.1        Fees and Expenses

     25   

14.2        Right to Fees and Expenses

     25   

 

ii



--------------------------------------------------------------------------------

SECTION 15

     26   

RESPONSIBILITIES OF THE TRUSTEE

     26   

15.1        Reliance on Authorized Instructions

     26   

15.2        Investment

     26   

15.3        Arrangement Administration

     26   

15.4        Real Estate Indemnity

     26   

15.5        Reliance on Advisors

     27   

15.6        Prior Trustees

     27   

15.7        Survival

     27   

SECTION 16

     27   

INDEMNIFICATION

     27   

16.1        Standard of Care

     27   

16.2        Indemnification

     27   

SECTION 17

     28   

AMENDMENT, TERMINATION, RESIGNATION, REMOVAL

     28   

17.1        Amendment

     28   

17.2        Removal or Resignation of Trustee

     28   

17.3        Termination of the Fund

     28   

17.4        Binding on Successor Companies

     28   

17.5        Successor Trustee

     28   

17.6        No Assignment

     29   

SECTION 18

     29   

NOTICE

     29   

18.1        Notice to a Company

     29   

18.2        Notices to Trustee

     30   

18.3        Delivery

     30   

SECTION 19

     30   

MISCELLANEOUS

     30   

19.1        Representation

     30   

19.2        Residency

     30   

19.3        Entire Agreement

     30   

19.4        Invalidity/Unenforceability

     31   

19.5        Necessary Parties

     31   

19.6        No Third Party Beneficiaries

     31   

19.7        Execution in Counterparts

     31   

19.8        Governing Law

     31   

 

iii